KELLEY, Judge,
concurring and dissenting.
I respectfully concur in all the aspects of the majority opinion, except for that which relates to 58 Pa.Code § 171.-23(d). This code provision, in my judgment, cannot be waived unilaterally by the Commission. As I view the requirements set forth — identity of a person and a summary of their statements to be given at a public hearing— the regulation is not singularly adopted for the benefit of the Commission, but rather for the expeditious and open and fair hearing for parties of interest who may be of differing points of view.
Accordingly, I would hold that it would be essential that the parties for whom the regulation is intended to benefit would have to make the waiver, in addition to the Commission. The record is devoid of any waiver on the part of the Township in this case and, accordingly, I would vacate and remand for new public hearings in this matter.